Citation Nr: 1617890	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  11-20 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In that decision, the RO, in relevant part, denied the Veteran's service connections claims for a low back disability, a bilateral foot disability, and a bilateral knee disability.  The Veteran disagreed with that decision and perfected an appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current back and bilateral foot disabilities were either caused or aggravated by his period of service.  Specifically, the Veteran claims that both his back and bilateral foot disabilities existed prior to service, and were aggravated by his period of service.  See Veteran's Statement in Support of Claim dated October 13, 2009; Notice of Disagreement dated May 11, 2010.  Alternatively, the Veteran contends that his bilateral pes planus caused his back and bilateral knee disabilities.  See Notice of Disagreement dated May 11, 2010.  The Veteran also contends that his current back disability is attributable to a back injury he sustained during service.  See Statement in Support of Claim dated February 10, 2010.  

In regards to the Veteran's claimed back injury, he avers that during service, he fell during a special assignment, and was injured.  See Statement in Support of Claim dated February 10, 2010.  While there is no record of an in-service back injury, the Board cannot rely on the absence of record in determining that the in-service injury did not happen.  Based on the evidence currently of record, the Board resolves reasonable doubt in favor of the Veteran by accepting his report of an in-service back injury even though it is undocumented.  

Presently, the record contains diagnoses of bilateral pes planus and compression fracture of the low back, rule out osteoporosis, and degenerative changes of the thoracolumbar spine.  See VA Treatment Records dated May 20, 2008 and October 8, 2008.  The record also contains the Veteran's complaints of bilateral knee pain.  See VA Treatment Record dated October 23, 2006.  There is also an indication, through the Veteran's statements and his private treatment records, that the disabilities may be related to the Veteran's service.  For example, there are several VA clinician statements opining that, based upon the Veteran's descriptions, the Veteran had a bilateral foot disability which pre-existed service and was aggravated in service.  The available service treatment records, however, reflect the Veteran's denial of foot trouble upon service entry and separation, wherein he was given normal clinical evaluations on both examinations.

On this record, the Board finds insufficient evidence to address the questions whether: (1) the Veteran's current back and bilateral foot disabilities were either caused or aggravated by his period of service; (2) the bilateral pes planus caused his back and bilateral knee disabilities; and/or (3) the Veteran's current back disability is attributable to a back injury he sustained during service.  An examination and medical opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and his representative and, with their assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers referable to the treatment of the Veteran's bilateral foot disability, bilateral knee disability and low back disability.  If VA attempts to obtain any outstanding records identified by the Veteran and such records are determined to be unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Schedule the Veteran for a VA examination to determine the etiology and likely dates of onset of his current bilateral foot, bilateral knee, and back disabilities, if any.  The examiner should be provided access to the claims folder and it should be reviewed in connection with the examination.  Following a review of the full record, the examiner must offer an opinion on the following questions:

Bilateral foot

   a) Did any currently diagnosed right and/or left foot disorder clearly and unmistakably pre-exist the Veteran's period of service from June 1966 to June 1969?  
   
   (i) If so, is there clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service? 

If there was an increase in the severity of the Veteran's disorder(s), was such increase clearly and unmistakably due to the natural progress of the disease?

   (ii) If not, is it at least as likely as not (a 50 percent or higher probability) that such disorder(s) began during service or is the result of the Veteran's military service to include his duties of crawling in and out of heavy equipment, marching, walking and maneuvers?

In providing this opinion, the examiner should consider the following evidence of record:
* the April 1966 enlistment examination and the April 1969 separation examination wherein the Veteran denied a history of foot trouble and normal clinic evaluations were provided; 
* a May 2010 VA orthopedic surgery consultation report wherein the clinician who stated that it was reasonable that symptoms related to the Veteran's flat feet were exacerbated due to repetitive activities in the military; and
* the August 2011 and October 2011 VA clinician opinions that the Veteran had pes planus prior to service based on his description of symptomatology.

Low back

   b) Whether it is at least as likely as not (a 50 percent probability or greater) that any current disability of the thoracolumbar spine began during service, is due to an event or injury during service, or is otherwise etiologically related to active duty service, to include the reported in-service fall.   
   
   In providing this opinion, the examiner should consider the following evidence of record:
* the Board's factual determination that the Veteran incurred a back injury during a special assignment in service although it is not documented;
* the April 1969 separation examination wherein the Veteran denied a history of recurrent back pain and a normal clinic evaluation was provided;
* an April 1989 VA clinic record wherein the Veteran reported a history of fracturing his vertebra three years previous after falling off a roof;
* a March 2008 VA treatment record wherein the Veteran was treated for sudden onset of back pain;
* VA radiology studies in 2008 interpreted as showing compression fracture of T12 and degenerative changes of the thoracolumbar spine; and
* the witness descriptions of the Veteran having a long-standing history of back pain, including prior to service. 

If and only if the examiner finds that the bilateral foot disability is related to service, the examiner should also opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral foot disability caused the Veteran's low back disability and/or bilateral knee disability OR aggravated the Veteran's low back disability and/or bilateral knee disability beyond the normal progress of the disorder.

If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After all development outlined above is completed, the RO should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

